Name: Council Regulation (EC) NoÃ 1646/2006 of 7 November 2006 amending Regulation (EC) NoÃ 639/2004 on the management of fishing fleets registered in the Community outermost regions
 Type: Regulation
 Subject Matter: fisheries;  economic policy;  European Union law;  regions and regional policy
 Date Published: nan

 9.11.2006 EN Official Journal of the European Union L 309/1 COUNCIL REGULATION (EC) No 1646/2006 of 7 November 2006 amending Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 and Article 299(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (2) allows derogations from Article 9(1)(a) of Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (3) and Article 13 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (4). (2) Following the political agreement reached in the Council on 19 June 2006 concerning the European Fisheries Fund, in order to take account of the particular structural, social and economic situation in the fisheries sector in the outermost regions, the period of validity of the derogations provided for in Article 2(4) of Regulation (EC) No 639/2004 should be extended until 31 December 2006. (3) On account of the extension of the period of validity of the derogation provided for in Article 2(4) of Regulation (EC) No 639/2004, the derogation provided for in Article 2(5) of that Regulation should be extended until 31 December 2008 to allow the entry into the fleet of capacity having benefited from public aid for the renewal of fishing vessels, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 639/2004 is amended as follows: 1. in Article 2(4), 31 December 2005 shall be replaced by 31 December 2006; 2. in Article 2(5), 31 December 2007 shall be replaced by 31 December 2008; 3. in Article 6, 31 December 2006 shall be replaced by 31 December 2007. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2006. For the Council The President E. HEINÃ LUOMA (1) Opinion of the European Parliament of 26 October 2006 (not yet published in the Official Journal). (2) OJ L 102, 7.4.2004, p. 9. (3) OJ L 337, 30.12.1999, p. 10. Regulation as last amended by Regulation (EC) No 1198/2006 (OJ L 223, 15.8.2006, p. 1). (4) OJ L 358, 31.12.2002, p. 59.